Citation Nr: 0909491	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  07-30 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder. 

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1946 to December 
1946. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  


FINDINGS OF FACT

1.   The RO denied the Veteran's claims for a psychiatric 
disorder in August 1957, November 1970, August 1979, 
September 1980, November 1982, May 1984, and August 2002; 
the Board denied appeals in November 1981, December 1984, 
and March 2006.  

2.  The Board's March 2006 decision is the last final denial 
for a psychiatric disorder on any basis.    

3.   The evidence added to the record since March 2006, when 
viewed by itself or in the context of the entire record, is 
neither cumulative nor redundant and relates to an 
unestablished fact necessary to substantiate the claim.  

4.  An acquired psychiatric disorder has been related to 
active duty service.


CONCLUSIONS OF LAW

1.  The March 2006 BVA decision, which denied the Veteran's 
claim to reopen a claim for service connection for a 
psychiatric disorder, is final.  38 U.S.C.A. §§ 5103(a), 
7103(a), 7104 (West 2002), 38 C.F.R. § 3.160(d) (2008).

2.  The evidence received subsequent to the March 2006 BVA 
decision is new and material and the criteria to reopen the 
claim have been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5107(b), 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (as amended) (2008).

3.  Giving the Veteran the benefit of the doubt, an acquired 
psychiatric disorder
was incurred in service. 38 U.S.C.A. §§ 1110, 1111, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show.  

I. New and Material Evidence

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the Veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence.  Justus v. Principi, 3 Vet. App. 
510 (1992).  However, lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under § 5108.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156(a) (effective in August 
2001).  As he filed his claim in 2006, this version of 
38 C.F.R. § 3.156(a) is applicable in this case.

Historically, the Veteran initially filed a claim of 
entitlement to service connection for a psychiatric disorder 
in June 1957.  This claim was denied in an August 1957 rating 
decision on the basis that there was no evidence to support 
he had a psychiatric disorder in service.  He subsequently 
filed a claim to reopen in May 1970.  This claim was denied 
in a November 1970 rating decision.  Another claim to reopen 
was denied in an August 1979 rating decision and September 
1980 rating decision.  He appealed and the Board denied his 
claim in a November 1981 BVA decision.

The Veteran continued to file claims to reopen, which were 
denied in November 1982, May 1984, August 2002.  He appealed 
to the Board, which again denied the appeals in December 1984 
and March 2006 opinion.  The Board's March 2006 decision is 
the last final denial for a psychiatric disorder on any 
basis.

The evidence of record at the time of the March 2006 BVA 
decision included VA treatment records, duplicate buddy 
statements, and a transcript of the Veteran's  January 2004 
RO hearing.  The BVA denied the claim, stating that evidence 
of the Veteran's continued treatment for his psychiatric 
disorder, since the last final denial, did not provide a 
basis to find that his disorder was related to service.  As 
such, the claim was not reopened.

The Veteran once again filed to reopen his claim of 
entitlement to service connection for a psychiatric disorder 
in May 2006.  In December 2006,  the RO denied the claim on 
the basis that no new and material evidence had been 
submitted.  He appealed.  The evidence added to the record 
since the March 2006 BVA decision, includes VA treatment 
records and a May 2006 private psychiatric medical opinion.  

At this juncture, the Board finds that the May 2006 medical 
opinion is sufficient to reopen the claim. Indeed, this 
evidence was not before the Board in March 2006 and is not 
cumulative or redundant of evidence associated with the 
claims file at that time. 

Most significantly, the treating psychiatrist, in May 2006, 
remarked that "[i]n my professional opinion as a 
psychiatrist, this patient suffer[ed] a traumatic experience 
[i]n [the] military service in 1946, as a result of this 
traumatic experience . . . he became mentally ill unable to 
control his emotions, having posttraumatic stress disorder, 
also schizoaffective disorder, severe depression, auditory 
hallucinations, [and] flash backs . . ." 

Given the private physician's medical opinion as to 
incurrence of the Veteran's psychiatric disorder in service, 
a reasonable possibility of substantiating his claim is 
raised.  Therefore, the claim will be reopened.  

II.  Service Connection for an Acquired Psychiatric Disorder

Having decided that the claim should be reopened, the Board 
will address the issue on the merits.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  Service connection may 
also be granted for disabilities which are proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2008).  The Board must determine whether 
the evidence supports the claim or is in relative equipoise, 
with the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In considering in-service incurrence, the Board initially 
notes that the service treatment records fail to demonstrate 
any complaints or treatment referable to a psychiatric 
disorder.  A medical examination performed in December 1946,  
just prior to the Veteran's discharge, reflected a normal 
psychiatric evaluation. 

As demonstrated above, the service treatment records do not 
reveal that a psychiatric disorder was incurred during active 
duty.  However, this does not in itself preclude a grant of 
service connection.  Indeed, service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

Following service, the medical evidence does not demonstrate 
any complaints or treatment referable to a psychiatric 
disorder until November 1949, almost three years following 
discharge from service.  After evaluating the Veteran, a 
November 1949 private psychologist indicated that "all the 
psychological proofs coincide in that the [Veteran] suffers 
an emotional disturbance which characteristics resemble those 
of a mixed neurosis without symptoms of hysteria and 
obsessive-compulsion. We recommend psychiatric treatment." 

When the Veteran sought to reenter active service in August 
1950, he was deemed unqualified because of severe neurotic 
symptoms.  His record contains numerous private and VA 
outpatient treatment notes documenting continuing treatment 
for a psychiatric disorder.  Moreover, there are three 
private medical opinions which establish a connection between 
the Veteran's psychiatric disorder and service. 

In an October 1970 psychiatric report, although a 
psychiatrist indicated that the Veteran's neurotic condition 
had existed since service, this determination was based 
solely on history provided by the Veteran. A more complete 
report was undertaken in August 1979.

The August 1979 psychiatric evaluation seems to have 
considered the Veteran's claims file.  In his report, the 
psychiatrist discussed the Veteran's March 1946 entrance 
examination and August 1950 entrance examination for 
reassignment into active duty.  He additionally considered a 
buddy statement, provided by a fellow service member, that 
attested to the fact that the Veteran had to be constantly 
supervised because of his nervousness.  A mental examination 
was also completed at that time.  While not entirely 
straight-forward, reading the opinion in the light most 
favorable to the Veteran, the psychiatrist essentially 
concluded that the Veteran's psychiatric disorder was caused 
by active service. 

A May 2006 medical report, completed by a private 
psychiatrist, provided a thorough review of the Veteran's 
psychiatric history and present mental status.  The Veteran 
was diagnosed with schizoaffective disorder and PTSD, based 
on traumatic experiences in the military. The examiner 
indicated that based on her "professional opinion as a 
psychiatrist, this patient suffer[ed] a traumatic experience 
[i]n [the] military service in 1946, as a result of this 
traumatic experience . . . he became mentally ill unable to 
control his emotions, having posttraumatic stress disorder, 
also schizoaffective disorder, severe depression, auditory 
hallucinations, [and] flash backs . . ." 

There are no VA opinions of record to contradict the 
statements and opinions made in the private medical reports.  
As such, the medical evidence supports a nexus between active 
duty service and his claim.  Therefore, the Board finds that 
the doctrine of reasonable doubt supports a grant of service 
connection for an acquired psychiatric disorder.   

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the claim to reopen, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  In this case, the Board is reopening 
the claim for an acquired psychiatric disorder therefore 
further notice under Kent is not needed..  

Further, with respect to the claim for service connection on 
the merits, the Board is granting in full the benefit sought 
on appeal.  Accordingly, with respect to both claims, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and need not be further considered.  


ORDER

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder is granted. 

Service connection for an acquired psychiatric disorder, to 
include PTSD, is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


